Mills, J.
The question whether the picture, as bearing the alleged purported signature of the artist, can be regarded as a “ document or other paper ” within the meaning of section 803 of the Code of Civil Procedure, was not involved 1 upon the prior motion, because the moving papers then failed *366to show that the picture bore such purported signature. Upon this renewal of the motion such fact- appears, and the question whether or not the picture thereby comes within the above terms of said section has been thoroughly discussed both upon the oral argument and in the briefs. After carefully considering the matter, I am in doubt whether, with such signature, the picture can be regarded as coming within such terms. The painting itself is clearly the principal thing, and the purported signature but an incident. Therefore I am by no means clear that the court has the power to order its inspection; and I conclude that the motion must be denied for want of power.
Motion denied.